t c summary opinion united_states tax_court alina olivera petitioner v commissioner of internal revenue respondent docket no 5761-09s filed date alina olivera pro_se anna a long for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case in a final notice_of_determination respondent denied petitioner’s claim for sec_6015 relief regarding joint_and_several_liability arising from the and joint federal_income_tax returns filed by petitioner and george navarrete mr navarrete according to that notice petitioner was not eligible for relief under sec_6015 c or f the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits petitioner resided in the state of california when the petition was filed petitioner and mr navarrete were married in date they have two children together in date petitioner and mr navarrete separated and they were divorced in date the judgment for dissolution of marriage entered by the superior court of california county of riverside includes a marital settlement agreement msa drafted by petitioner by the terms of the msa mr navarrete is to pay one-half of the irs bills and petitioner is to pay one-half of the tax irs obligation in both petitioner and mr navarrete became registered nurses petitioner holds an associate’s degree and a bachelor of science degree in nursing mr navarrete holds an associate’s degree in nursing petitioner alleges that throughout their marriage mr navarrete intimidated her broke objects belittled her and the children had substance abuse issues and moved in and out of treatment facilities for bipolar disorder other than petitioner’s testimony the record does not provide evidence testimonial or documentary of these allegations for the years in issue during and mr navarrete was the primary breadwinner working as a registered nurse in petitioner had a business called on legal nurse consulting while in petitioner had a business called spa2younet a mobile day spa business petitioner stated that she began each of these businesses so that she could be home more to provide care for her young children and to limit the interactions between the children and mr navarrete during and petitioner saved petitioner stated that mr navarrete’s substance abuse other than alcohol began in though h e was starting to drink before then but it was out of the house petitioner obtained a temporary restraining order against mr navarrete in date receipts for expenses related to the businesses and placed them in folders to be used in the preparation of tax returns petitioner handled most of the financial affairs of the businesses during and petitioner and mr navarrete shared responsibility for the family’s finances however petitioner was the one who reconciled the bank statements at the end of each month petitioner and mr navarrete timely filed their and joint federal_income_tax returns both returns were prepared by mr navarrete using tax preparation software for both and petitioner provided mr navarette with receipts for her businesses after the returns were completed they were at all times available to petitioner for review on the household computer attached to the tax_return is a schedule c profit or loss from business for on legal nurse consulting of which petitioner was the proprietor the schedule c reported zero income and a net_loss of dollar_figure also attached to the return are two form sec_2106 employee business_expenses the first form_2106 bears mr navarrete’s name and claimed unreimbursed employee business_expenses of dollar_figure for his occupation as a registered nurse the second form_2106 bears petitioner’s name and claimed unreimbursed employee business_expenses of dollar_figure for her occupation as a registered nurse attached to the tax_return is a schedule c for spa2younet of which petitioner was the proprietor the schedule c reported gross_receipts of dollar_figure and a net_loss of dollar_figure also attached to the return is a form_2106 on which mr navarrete claimed unreimbursed employee business_expenses of dollar_figure for his occupation as a registered nurse for petitioner filed a return using the married_filing_separately filing_status and claiming a minimal schedule c net_loss in the internal_revenue_service selected petitioner’s joint federal_income_tax return for audit and in early the audit was expanded to include petitioner actively participated in the audit of both years whereas mr navarrete took a more secondary role during the audit process innocent spouse relief provisions were discussed but neither petitioner nor mr navarrete expressed a desire to pursue relief ultimately petitioner and mr navarrete agreed with the examiner that they owed a dollar_figure deficiency and a dollar_figure accuracy-related_penalty for on date petitioner sent respondent a request for an installment_agreement for the liability which agreement respondent accepted in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure for neither petitioner nor mr navarrete filed a petition for redetermination for both and respondent disallowed deductions claimed on petitioner’s schedules c for car and truck expenses and other expenses on the schedules a itemized_deductions for gambling_losses mortgage interest tax preparation fees investment_expenses job search expenses and union and professional dues for unreimbursed employee business_expenses and for educator expenses for respondent disallowed deductions for tuition and fees and self- employed health insurance expenses respondent also disallowed the additional_child_tax_credit for on date petitioner filed a form_8857 request for innocent spouse relief on her form_8857 petitioner admitted that she signed the income_tax returns and did not claim that she signed them under duress petitioner also admitted on the form_8857 that at the time she signed the returns she was concerned about the refund of all income_tax withheld but that mr navarrete assured her that the returns were accurate finally the financial statement on the form_8857 indicates that petitioner has no income but incurs expenses in excess of dollar_figure per month for the maintenance of a household for herself and her children in the final notice_of_determination dated date respondent denied petitioner’s request for relief under sec_6015 discussion in general spouses may elect to file a joint federal_income_tax return for a year even if one spouse has no obligation to file a return for that year sec_6013 after electing to file a joint federal_income_tax return each spouse is jointly and severally liable not only for the entire tax due but also for any deficiency subsequently determined sec_6013 114_tc_276 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 except as otherwise provided in sec_6015 the taxpayer bears the burden of proving his or her entitlement to relief rule a 119_tc_306 affd 101_fedappx_34 6th cir there are three types of relief available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and in certain circumstances sec_6015 provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c a sec_6015 under sec_6015 a requesting spouse may be relieved of joint_and_several_liability from an understatement_of_tax to the extent that the understatement is attributable to the nonrequesting spouse the understatements on petitioner’s joint returns for and are in large part attributable to the deductions claimed on petitioner’s schedules c with respect to any understatement attributable to mr navarrete petitioner must establish inter alia that she did not know and had no reason to know that there was an understatement see sec_6015 a spouse seeking relief has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement 887_f2d_959 9th cir factors to consider in analyzing whether the spouse had reason to know of the understatement include the spouse’s level of education the spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances id wiener v commissioner tcmemo_2008_230 at the time the and tax returns were filed petitioner was a college graduate petitioner was involved in the household financial affairs and was primarily responsible for the financial affairs for her schedule c businesses on the other hand petitioner and mr navarrete did not have an obviously apparent change in lifestyle during the years in issue however the recitation of the foregoing facts does not end the required analysis under price v commissioner supra pincite a taxpayer has reason to know of an understatement if she has a duty to inquire and fails to satisfy that duty the requesting spouse has a duty to inquire when she knows enough facts to put her on notice that such an understatement exists id a tax_return claiming a large deduction that significantly reduces a couple’s tax_liability generally puts the taxpayer who joins in filing a joint_return on notice that the return may contain an understatement wiener v commissioner supra see also levin v commissioner tcmemo_1987_67 the requesting spouse is deemed to have constructive knowledge of the understatement if she fails to inquire price v commissioner supra pincite see also von kalinowski v commissioner tcmemo_2001_21 requesting spouse found to possess constructive knowledge of the understatement where income of dollar_figure was offset by losses of dollar_figure petitioner did not prepare the tax returns however she provided receipts to mr navarrete to facilitate the completion of the returns and during the audit process petitioner told the irs examiner that she reviewed the completed returns and signed them in addition on her form_8857 petitioner stated that when she signed the returns she was uncertain why she and mr navarrete were receiving such large refunds in contrast petitioner testified at trial that she did not review the returns when she signed them however we are unable to accept petitioner’s testimony at face value see 87_tc_74 we find that when petitioner signed the returns she reviewed them at least in a cursory fashion and therefore had a duty to inquire petitioner’s failure to inquire does not insulate her from joint_and_several_liability see price v commissioner supra pincite see also von kalinowski v commissioner supra accordingly petitioner is not entitled to relief from joint_and_several_liability under sec_6015 when asked at trial whether she trusted mr navarrete to fill out the tax returns accurately petitioner stated that it wasn’t my priority petitioner explained further that she didn’t even review returns when they were being prepared by a paid preparer because i trusted it was being prepared correctly b sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom she filed the joint_return the requesting spouse may elect to limit her liability for a deficiency to that portion of the liability which is properly allocable to her under sec_6015 at the time petitioner filed her request for relief on date she and mr navarrete were divorced therefore petitioner was eligible to elect relief under sec_6015 when she filed her request generally items giving rise to a deficiency on a joint_return are allocated between spouses as if separate returns had been filed sec_6015 see also sec_1_6015-3 income_tax regs under the flush language of sec_6015 any allocation under sec_6015 is made without regard to community_property_laws charlton v commissioner tcmemo_2001_76 on the return respondent disallowed deductions attributable to petitioner for job search expenses claimed on schedule a car and truck expenses and other expenses claimed on schedule c and unreimbursed employee business_expenses claimed on form_2106 because these deductions are allocable to petitioner she is not entitled to sec_6015 relief with respect to them see sec_6015 see also sec_1 d iv income_tax regs also for respondent disallowed deductions allocable to mr navarrete for unreimbursed employee business_expenses and gambling_losses the remaining deductions disallowed for for mortgage interest_expenses tax preparation fees investment_expenses union and professional dues and educator expenses are consistent with respondent’s view attributable equally to petitioner and mr navarrete on the return respondent disallowed deductions attributable to petitioner for car and truck expenses claimed on schedule c and for self-employed health insurance expenses petitioner’s gross_receipts were also increased by an amount not reported on her schedule c because these items are allocable to petitioner she is not entitled to sec_6015 relief with respect to them see sec_6015 see also sec_1 d iii and iv income_tax regs for respondent disallowed a deduction allocable to mr navarrete for unreimbursed employee business_expenses the remaining deductions disallowed for for tuition and fees and educator expenses are consistent with respondent’s view attributable equally to petitioner and mr navarrete an election under sec_6015 is ineffective with respect to any portion of a deficiency if the commissioner proves by a preponderance_of_the_evidence that the requesting spouse had actual knowledge when signing the return of an item giving rise to a deficiency that is otherwise allocable to the nonrequesting spouse sec_6015 121_tc_73 in cases involving erroneous deductions a spouse is deemed to have actual knowledge of an item giving rise to a deficiency if she had actual knowledge of the factual circumstances that made the deduction unallowable 116_tc_198 actual knowledge of the tax laws or legal consequences of the operative facts is not required id 115_tc_183 affd 282_f3d_326 5th cir we find that petitioner had actual knowledge when signing the returns of the items allocable to mr navarrete giving rise to the deficiencies although petitioner alleges that she did not review the returns she made at least a cursory review of them in addition petitioner had actual knowledge of the factual circumstances making unallowable both the deductions attributable solely to mr navarrete and those attributable equally to the requirement that a taxpayer not have actual knowledge of an item is eliminated where the taxpayer signs the return under duress sec_6015 at trial petitioner alleged that she signed the returns under duress however on her form_8857 petitioner did not indicate that she signed the returns under duress based on the record as a whole we find that petitioner did not sign the returns under duress petitioner and mr navarrete for example at trial petitioner stated that neither she nor mr navarrete was an educator during the years in issue and that she did not think she or mr navarrete would have incurred unreimbursed employee business_expenses as registered nurses accordingly petitioner is not entitled to sec_6015 relief c sec_6015 sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either sec_6015 we review de novo petitioner’s entitlement to equitable relief under sec_6015 see 132_tc_203 pursuant to sec_6015 the commissioner has prescribed revenue_procedure guidelines to help irs employees determine whether a requesting spouse is entitled to relief from joint_and_several_liability see revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 the court consults these guidelines when reviewing the irs’ denial of relief see 120_tc_137 according to revproc_2003_61 sec_4 c b pincite a requesting spouse must satisfy seven conditions threshold conditions before the commissioner will consider a request for relief under sec_6015 the threshold conditions of this section are stated in the conjunctive and each condition must be satisfied to be eligible for relief under sec_6015 id as relevant herein revproc_2003_61 sec_4 c b pincite provides that the income_tax_liability from which the requesting spouse seeks relief must be attributable to an item of the nonrequesting spouse unless one of four enumerated exceptions applies petitioner is therefore not entitled to relief under sec_6015 for the items attributable solely to her unless one of the enumerated exceptions applies the only exception relevant to petitioner’s case applies if the requesting spouse establishes that he or she was the victim of abuse before the time the return was signed and that fear of retaliation prevented the requesting spouse from challenging the treatment of items on the return see id abuse is not limited to physical abuse and may include verbal and mental abuse nihiser v commissioner tcmemo_2008_135 an allegation of abuse however requires substantiation or at least specificity id see also eg downs v commissioner tcmemo_2010_165 finding no abuse when reported incidents of claimed abuse harassment and stalking occurred after the years in issue fox v commissioner tcmemo_2006_22 weighing abuse as a positive factor where a police report corroborated the requesting spouse’s claim of assault knorr v commissioner tcmemo_2004_212 finding no abuse where the requesting spouse provided only generalized claims of physical and emotional abuse collier v commissioner tcmemo_2002_144 finding no abuse in absence of specific details in the instant case corroboration supporting petitioner’s claim of abuse by mr navarrete indicates only that abuse occurred sometime after the returns at issue were signed see downs v commissioner supra therefore we are unable to conclude that petitioner has satisfied all of the threshold requirements necessary for relief under sec_6015 for those items attributable solely to her however petitioner has satisfied the threshold conditions with respect to those items attributable solely to mr navarrete and consistent with respondent’s conclusions for one-half of those items attributable equally to petitioner and mr navarrete therefore petitioner may still be eligible for relief under sec_6015 for these items revproc_2003_61 sec_4 c b pincite contains a nonexclusive list of factors based on the facts and circumstances that the commissioner will consider in determining whether to grant equitable relief under sec_6015 the nonexclusive list of factors includes whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the nonrequesting spouse would suffer economic hardship if not granted relief whether the requesting spouse knew or had reason to know of the understatement whether the nonrequesting spouse had a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement whether the requesting spouse received a significant benefit from the nonpayment of the tax_liability and whether the requesting spouse has made a good_faith effort to comply with the tax laws for the tax years following the year to which the request for such relief relates id sec_4 a c b pincite several factors favor granting petitioner relief under sec_6015 petitioner and mr navarrete were divorced when petitioner filed her request for relief petitioner has established that she would suffer economic hardship if relief is not granted petitioner has complied with federal_income_tax laws in the years following the taxable years for which she seeks relief on the other hand the knowledge factor weighs against granting relief in addition revproc_2003_61 sec_4 b c b pincite lists two positive factors that the commissioner will consider in favor of granting relief if present those factors are whether the nonrequesting spouse abused the requesting spouse and whether the requesting spouse was in poor mental or physical health when signing the return or requesting relief as we have previously found petitioner has not proven abuse before the time that the returns were signed in addition petitioner did not assert or demonstrate that she was in poor mental or physical health when signing the returns or requesting relief therefore these factors are neutral on balance we conclude that it would be inequitable to hold petitioner liable for the tax_liabilities arising from the and joint federal_income_tax returns that are either attributable solely to mr navarrete or mr navarrete’s portions of the liabilities that are attributable equally to petitioner and mr navarrete accordingly for and petitioner is entitled to partial relief from joint_and_several_liability under sec_6015 for those items attributable solely to mr navarrete and for one-half of those items attributable equally to petitioner and mr navarrete conclusion we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are unpersuasive finally we observe that our holding does not preclude petitioner from requesting a collection alternative such as an installment_agreement offer-in-compromise or currently not collectible status to reflect the foregoing decision will be entered under rule
